                Case 2:15-cr-00160-TSZ Document 234 Filed 05/06/20 Page 1 of 2



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       UNITED STATES OF AMERICA,
 8                           Plaintiff,
                                                       CR15-160 TSZ
 9         v.
                                                       MINUTE ORDER
10     RAYMOND EARL DEVORE,
11                           Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
             (1)    This matter having been remanded by the United States Court of Appeals
14
     for the Ninth Circuit for resentencing, the parties are DIRECTED to file a Joint Status
     Report on or before June 15, 2020, addressing the following issues: (i) whether
15
     defendant Raymond Earl DeVore is willing to waive his physical presence at the
     resentencing and consent to conducting the hearing via video or telephonic conference,
16
     see General Orders 03-20, 04-20, and 07-20; (ii) if defendant is so willing, whether the
     Bureau of Prisons can arrange for defendant to appear via video or telephonic conference
17
     from the institution in which he is currently housed; and (iii) if defendant is so willing
     and the Bureau of Prisons is so able, when the parties will be prepared to submit
18
     sentencing memoranda and be available to participate in the resentencing. If defendant
     wishes to proceed with resentencing via a Level Two, Three, or Four access hearing, as
19
     defined in General Order 03-20, then a written waiver, which may be signed by counsel
     on defendant’s behalf, should be filed contemporaneously with the parties’ Joint Status
20
     Report. A form of waiver will be forwarded to defense counsel via email. If defendant
     desires a Level One hearing, or if the Bureau of Prisons does not have the equipment or
21
     facilities necessary for defendant to participate via video or telephonic conference, then
     the resentencing will be conducted after the Court resumes normal operations.
22

23

     MINUTE ORDER - 1
             Case 2:15-cr-00160-TSZ Document 234 Filed 05/06/20 Page 2 of 2



 1          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 6th day of May, 2020.
 3
                                                     William M. McCool
 4                                                   Clerk

 5                                                   s/Karen Dews
                                                     Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
